Citation Nr: 0108749	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Y. B.



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1994 and June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 1997 and November 1998, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in February 
2001.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy in 
Southeast Asia.

2. There is no credible supporting evidence that the 
veteran's claimed stressors occurred, and the United 
States Armed Services Center for Research of Unit Records 
did not verify any claimed stressor.


CONCLUSION OF LAW

The requirements for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(f) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The veteran's DD Form 214 shows a specialty of light weapons 
infantry, but no combat citations.

In April 1994, in response to a letter from the RO requesting 
detailed information about claimed stressors, the veteran 
stated that:  At a field  hospital in Vietnam, he helped to 
transfer wounded service members and civilians, and he saw 
persons who had been wounded or killed; in Thailand, he was 
injured in a jeep crash; he witnessed atrocities, including 
the beheading of a Vietnamese civilian; he witnessed 
mistreatment of enemy prisoners.

He stated further that:  He did not participate in extensive 
combat; he had close friends who were killed; he was 
subjected to rocket or mortar attacks and sniper attacks, but 
his duty station was not hit; he was not recommended for or 
awarded decorations for valor; in Vietnam, he served as a 
convoy driver or guard and saw bodies at the roadside in June 
1967.

In a letter concerning stressors, received in April 1994, the 
veteran did not describe combat experiences.  He stated that 
in Vietnam, he was assigned to help a medical team at a 
medical facility and "it was blood and guts everywhere."

The veteran's DA Form 20 (Army Personnel File) shows that:  
He served in the Republic of Vietnam and Thailand; he did not 
participate in any campaigns; he served with the United 
States Army Pacific as a medical records specialist and a 
heavy truck driver.

In February 1995, the veteran submitted another statement 
concerning his alleged stressors.  He did not refer to 
combat.  He described two motor vehicle accidents in 
Southeast Asia in which he saw men seriously injured or 
killed.

At a personal hearing in September 1995, the veteran 
testified concerning alleged stressful experiences during 
service.  He stated that he had been present in Vietnam and 
Cambodia, but he did not allege that he was in combat.  He 
described as stressors:  An incident in the continental 
United States, while he was on funeral duty, when a casket 
opened, exposing the corpse; and seeing dying patients while 
he was in a hospital in Japan.

Copies of statements and testimony which the veteran  had 
provided concerning claimed stressful events during his 
service in Southeast Asia were sent by the RO to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR). In a February 1998 report, USASCRUR did not 
verify any stressor claimed by the veteran.  USASCRUR 
provided unit histories for the year 1967.  However, the 
veteran's DA Form 20 indicated that he was in Southeast Asia 
from August 1967 to May 1968.

With regard to casualties, in April 1994, in response to 
questions posed in a letter from the RO, the veteran stated 
that the first and last names of his close friends killed 
and/or wounded were "Bagley last name Sgt. Wagoner."  He 
stated that the unit of the killed or wounded was "4th  
Div."  He stated that the approximate dates of the incidents 
were unknown. 

In February 1998, USASCRUR stated that the casualty files 
contain numerous listings for the last names "Wagoner" and 
"Wagner", and that on April 1, 1968, a Second Lieutenant 
Vernon D. Bagley was wounded in Vietnam.  USASCRUR stated 
that, in order to permit additional research concerning 
casualties, the veteran must provide more specific 
information, including the full names of the two friends 
allegedly wounded or killed, complete unit designations to 
the company level, whether the person was wounded or killed, 
and a brief description of the incident. 

In the remand of November 1998, the Board noted that there 
were questions as to whether the veteran was in Thailand or 
Vietnam on April 1, 1968, the date on which Lt. Vernon D. 
Bagley was wounded and, whether the veteran, who was an 
enlisted man, was a close friend of Lt. Bagley.  The 
veteran's DA Form 20 shows that, as of January 30, 1968, he 
was assigned to the 138th Transportation Detachment, United 
States Army Pacific, as a heavy truck driver, and, as of 
April 27, 1968, he was assigned to the 53rd Transportation 
Company as a heavy truck driver.  In a further attempt to 
verify the veteran's claimed stressors, the Board found that 
the he should be permitted another opportunity to provide the 
specific information required by USASCRUR, and the case was, 
therefore, remanded to the RO a second time. 

In February 1999, the RO forwarded to USASCRUR the additional 
information and allegations supplied by the veteran 
concerning his claimed stressors.  Another report from 
USASCRUR was received in March 1999.  USASCRUR did not verify 
a stressor.

Based on service department records and the veteran's own 
statements, the Board finds that he did not engage in combat 
with the enemy. The veteran has not submitted any evidence to 
corroborate his account of claimed stressors.  USASCRUR was 
unable to verify any of the claimed stressors.  Therefore, 
one of the requirements for service connection for PTSD has 
not been fulfilled, and service connection for PTSD is not 
established.  38 C.F.R. § 3.304(f).



ORDER

Service connection for PTSD is denied.


REMAND

With regard to the veteran's claim of entitlement to TDIU, 
the Board notes that, in June 2000, the veteran stated that 
he has been receiving disability benefits from the Social 
Security Administration (SSA) since 1993.  Any such grant of 
benefits by SSA would be pertinent to the veteran's claim for 
TDIU, see Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
and, pursuant the VCAA, the Board finds that the SSA decision 
on the veteran's claim to that agency should be obtained and 
considered prior to a final disposition of his current 
appeal.  This case will be remanded to the RO for that 
purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain a copy of the SSA 
decision on the veteran's claim to 
that agency for disability benefits 
and copies of the medical evidence on 
which the decision was based.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to comply with the VCAA.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



